Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the cross section including the axis" in lines 11 & 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayward, US 6,227,748.  Hayward discloses a boot (10) that is mounted on a constant velocity joint (col. 4, line 56) in which a second transmission shaft (31) is fitted into an outer case (30) of a first transmission shaft, is fastened and fixed to the constant velocity joint by fastening the outer circumferential surface of the boot by a fastening member (49. see also “straps” at col. 1, line 16) having a band shape, and includes an elastic body, the boot comprising: 
a large-diameter tubular portion (12) into which the outer case is inserted; 
a small-diameter tubular portion (13) mounted on the second transmission shaft; and
a bellows portion (11) coupling the large-diameter tubular portion and the small-diameter tubular portion to each other and being expandable and shrinkable in the axial direction of the large-diameter tubular portion, 

an opening end (see 47 at Fig. 5) opened to the opposite side in the axial direction of the portion to which the bellows portion is coupled and into which the outer case is inserted;
at least one seal lip (25) having an annular shape and protruding from an inner circumferential surface of the large-diameter tubular portion at the position where the fastening groove is projected to the inside in the radial direction, so as to be continuous over the entire circumference; and 
a protrusion (see Fig. 4) protruding from the inner circumferential surface on the opening end side with respect to the seal lip so as to be provided over the entire circumference, 
wherein Fig. 4 shows the height of the protrusion is set to 40% to 85% of the height of the seal lip.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neviani, US 6,921,091.  Neviani discloses a boot (2) that is mounted on a constant velocity joint (1) in which a second transmission shaft (4) is fitted into an outer case (7) of a first transmission shaft (6), is fastened and fixed to the constant velocity joint by fastening the outer circumferential surface of the boot by a fastening member (22) having a band shape, and includes an elastic body, the boot comprising: 
a large-diameter tubular portion (12) into which the outer case is inserted; 
a small-diameter tubular portion (11) mounted on the second transmission shaft; and

wherein the large-diameter tubular portion includes: a fastening groove (see Fig. 3c) recessed in an outer circumferential surface of the large-diameter tubular portion over the entire circumference and into which the fastening member is fitted; 
an opening end (see 24 at Fig. 3c) opened to the opposite side in the axial direction of the portion to which the bellows portion is coupled and into which the outer case is inserted;
at least one seal lip (nominally indicated by reference numeral 12 in Fig. 3a) having an annular shape and protruding from an inner circumferential surface of the large-diameter tubular portion at the position where the fastening groove is projected to the inside in the radial direction, so as to be continuous over the entire circumference; and 
a protrusion (rightmost projection 21 in Fig. 3a) protruding from the inner circumferential surface on the opening end side with respect to the seal lip so as to be provided over the entire circumference, 
wherein Fig. 3a shows the height of the protrusion is set to 40% to 85% of the height of the seal lip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679